NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        FEB 29 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 DENNIS J. SITTMAN,                                No. 14-17196

              Petitioner - Appellant,              D.C. No. 1:14-cv-00349-ACK

    v.
                                                   MEMORANDUM*
 UNITED STATES OF AMERICA,

              Respondent - Appellee.

                      Appeal from the United States District Court
                               for the District of Hawaii
                        Alan C. Kay, District Judge, Presiding

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

         Dennis J. Sittman appeals pro se from the district court’s order denying his

petition for a writ of error coram nobis seeking to vacate his 1992 convictions for

being a felon in possession of a firearm and ammunition in violation of 18 U.S.C.

§ 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291. Reviewing de novo,

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
see United States v. Riedl, 496 F.3d 1003, 1005 (9th Cir. 2007), we affirm.

      Sittman contends that his conviction should be vacated because his civil

rights were restored, within the meaning of 18 U.S.C. § 921(a)(20), pursuant to

discharge certificates allegedly issued to him by the Wisconsin Department of

Corrections. Sittman made a similar claim for relief in an earlier 28 U.S.C.

§ 2255 motion, and he has not provided a valid reason for failing to raise his new

claim in that, or any other, previous proceeding. Moreover, this court has already

rejected Sittman’s claim that Sittman’s civil rights were restored by operation of

Wisconsin law, see Sittman v. United States, 56 F.3d 73 (9th Cir. 1995)

(unpublished table decision), and Sittman has not submitted any discharge

certificates issued to him that might support a different conclusion. For these

reasons, the district court correctly concluded that Sittman is not entitled to the

“extraordinary remedy” of coram nobis relief. See Riedl, 496 F.3d at 1005-06

(listing requirements for coram nobis relief, including a showing that a valid reason

exists for not attacking the conviction earlier and that “the error is of the most

fundamental character”).

      AFFIRMED.



                                           2                                    14-17196